         Case 4:20-cr-00080-RP-CFB Document 23 Filed 09/18/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF IOWA

 UNITED STATES OF AMERICA,

                Plaintiff,
                                                               4:20-cr-00080-RP-CFB
 vs.

 HENRY MARTIN HILL,

                Defendant.


       REPORT AND RECOMMENDATION CONCERNING PLEA OF GUILTY

        The United States of America and the Defendant both filed a written consent to proceed

before a U.S. Magistrate Judge pursuant to 28 U.S.C. § 636(b) and both parties stipulated to

conducting the plea hearing by videoconference, and that the plea hearing could not be further

delayed without serious harm to the interests of justice. The Defendant entered a plea of guilty to

Count 1 of the Indictment.

        After cautioning and examining the Defendant under oath concerning each of the subjects

mentioned in Fed. R. Crim. P. Rule 11 I determined that for each Count to which the Defendant

pled guilty, the guilty plea was knowing and voluntary. For each Count to which the Defendant

pled guilty, there was an independent factual basis for each of its essential elements. Defendant

understands and agrees to be bound by the terms of the plea agreement. I, therefore, recommend

that the plea of guilty be accepted, that a pre-sentence investigation and report be prepared, and

that the Defendant be adjudged guilty and have sentence imposed accordingly. I further

recommend that the District Judge specifically adopt the finding that the plea hearing was

conducted by the reliable electronic means of videoconference, and that further delay of the plea
       Case 4:20-cr-00080-RP-CFB Document 23 Filed 09/18/20 Page 2 of 2




hearing would cause serious harm to the interests of justice for the following reason(s): need to

enter plea before the plea entry data and move the case toward prompt resolution and sentencing




        September 18, 2020
Date: ________________________                   ______________________________________
                                                 HELEN C. ADAMS
                                                 CHIEF U.S. MAGISTRATE JUDGE

                                            NOTICE

Failure to file written objections to this Report and Recommendation within fourteen (14) days

from the date of its service shall bar an aggrieved party from attacking such Report and

Recommendation before the assigned United States District Judge. 28 U.S.C. § 636(b)(1)(B).




                                                2
